Citation Nr: 0837195	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
and denied the veteran's claim for service connection for 
situational stress reaction (claimed as nervous disorder). 

The Board notes that the RO has adjudicated the veteran's 
claim multiple times since the original claim for service 
connection was filed in August 2002.  Within one year of each 
rating decision, the veteran submitted a statement which the 
RO considered to be a new claim rather than a Notice of 
Disagreement.  The last rating decision was issued in June 
2005 to which the veteran expressly submitted a Notice of 
Disagreement and perfected this appeal.  However, after 
sympathetically and liberally reading all the veteran's 
statements, the Board finds that, in a July 2004 statement, 
the veteran sufficiently expressed disagreement with a 
September 2003 denial of his claim, and thus this statement 
constitutes a Notice of Disagreement.  Thus, the veteran's 
rating decision on appeal is the September 2003 rating 
decision.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary prior to considering the substantive 
merits of the claim.  Accordingly, the claim for service 
connection is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric 
disability was previously denied in a November 2002 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
November 2002 relating to service connection for a 
psychiatric disability is new and raises a reasonable 
possibility of substantiating the claim.  
CONCLUSION OF LAW

The November 2002 RO decision that denied service connection 
for a psychiatric disability is final.  New and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2003 rating decision, the RO reopened and 
denied the veteran's claim for service connection for 
situational stress reaction (claimed as nervous disorder).  
While the RO found that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The veteran did not appeal the November 2002 decision denying 
his claim for service connection for a psychiatric 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2007).  Thus, the November 2002 
decision became final because the appellant did not file a 
timely appeal.

The claim for service connection for a psychiatric disorder 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the service medical records, and the veteran's 
statements.  VA denied the veteran's claim as the evidence 
failed to establish a chronic current disability.

The veteran applied to reopen his claim for service 
connection for psychiatric disorder in July 2003.  The Board 
finds that evidence received since the last final decision 
was not previously submitted to agency decision makers and 
relates to an unestablished fact necessary to substantiate 
the claim. 

Newly received evidence includes an August 2004 private 
treatment note providing an opinion that the veteran appeared 
to be suffering from separation anxiety, and a February 2005 
private psychiatrist's report of consultation diagnosing the 
veteran to have social phobia, major depression, and alcohol 
dependence (in remission).   Thus, that evidence goes to 
establish that the veteran has a current psychiatric 
disability.  This evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disorder, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Thus, because new and material evidence has been submitted 
the Board finds that the claim for service connection is 
reopened.  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed in the remand below.




ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability is 
reopened.  To that extent only the claim is allowed.


REMAND

Although the Board has determined that the previously denied 
claim for service connection for a psychiatric disability may 
be reopened, the veteran's claim is not ready for 
adjudication on the merits as additional development is 
necessary.

Service medical records show that the veteran was diagnosed 
with situational stress reaction in May 1969.  However, no 
psychiatric abnormality was noted on the veteran's separation 
examination conducted in January 1970.  In an August 2004 
treatment note, the veteran's psychiatrist concluded that the 
veteran was suffering from separation anxiety and had used 
alcohol to self-medicate for the anxiety that he experienced 
on a chronic basis.  A February 2005 private psychiatrist's 
report of consultation shows that the veteran was diagnosed 
with major depression, social phobia, and alcohol dependence 
(in remission).  However, a VA psychiatric examination was 
conducted in April 2005.  The examination report contained 
unclear language regarding the veteran's diagnosed 
psychiatric disabilities.  The report stated that the veteran 
had an "adjustment disorder with mixed emotional features 
history not found in this examination."  Thus, it appears 
that the VA examiner did not find any current psychiatric 
disability.  Furthermore, the VA examiner did not address the 
evidence of record showing the veteran has a current 
diagnosis nor did he address whether the veteran's current 
disorder was related to his military service.  

In order to make an accurate assessment of the veteran's 
entitlement to service connection for his psychiatric 
disability, it is necessary to have a medical opinion based 
upon a thorough review of the record that determines what 
psychiatric diagnosis the veteran has and reconciles the 
question of whether it is related to service.  The Board thus 
finds that an examination confirming the veteran's current 
psychiatric diagnosis and providing an opinion as to the 
etiology of this disorder is necessary in order to fairly 
decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
mental disorders examination with an 
examiner who has not previously 
examined him.  The examiner should 
diagnose any current psychiatric 
disorder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current psychiatric disorder 
is etiologically related to any 
incidents of the veteran's period of 
active service.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for any opinions 
expressed should be provided.  The 
claims folder should be made available 
to the examiner for review and the 
examination report should note that 
review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


